Citation Nr: 0106131	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 130A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's private 
hospital care in April 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to July 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 determination by 
Department of Veterans Affairs Medical Center (VAMC) in 
Martinez, California.  The VAMC denied reimbursement of 
medical expenses incurred in connection with the veteran's 
private hospital care in April 1999.

The Board notes that the appellant, the veteran's surviving 
spouse, has attempted to substitute herself as the claimant, 
as the veteran died in April 1999.  This is not possible, for 
which reasons are explained below.  However, the appellant 
has submitted a claim for accrued benefits, which was 
received by the RO on May 5, 1999.  As the claim for 
entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's private 
hospital care in April 1999, for accrued purposes, has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Gillis v. West, 11 Vet. App. 441, 443 
(1998) (under 38 U.S.C.A. § 5121(a) (2000), accrued benefits 
may be paid to the veteran's surviving spouse, children, or 
dependent parent, or to the person who bore the expense of 
the last sickness and burial).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1955 to July 1959.

2.  The record reflects the veteran died on April [redacted], 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this claim has been adjudicated as 
though the veteran was the claimant.  The veteran died on 
April [redacted], 1999; prior to the adjudication of the claim for 
entitlement to reimbursement of medical expenses incurred in 
connection with the veteran's private hospital care in April 
1999.  The appellant, the veteran's surviving spouse, has 
submitted a notice of disagreement "on behalf" of the 
veteran following the April 1999 denial of the claim.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

This appeal, on the merits, has therefore become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.



		
Deborah W. Singleton
Member, Board of Veterans' Appeals


 



